BY THE COMMISSION.
The commission by its duly designated examiner, J. B. Norman, held a public hearing on the above application on June 17, 1953 in the county courtroom in the Hillsborough County Court House, Tampa, in pursuance of notice dated May 28, 1953.
Applicant is the holder of certificate no. 59 which authorizes the transportation of general commodities as a motor freight common carrier over various designated highways in the state, and has been continuously engaged as such carrier before and since the inception of the Auto Transportation Act.
By this proceeding it seeks to obtain approval to use as an alternate route for operating convenience only between Jacksonville and Greenland, via John E. Mathews bridge and state highways 10 and 115, and further, to serve between Englewood and Murdock, via Placida, over state highways 775, 776 and 771, and further, to extend its operating rights to serve all points and places lying five miles north and south of state highway 60 between Mulberry and Bartow, and all points and places lying five miles east and west of U. S. highway no. 1 between Bartow and Fort Meade.
The applicant produced as its witness Williams, who has been employed as a truck driver for Tamiami for a number of years in over the road transportation between Jacksonville and Tampa. This witness described in detail the traffic hazards, stop lights and road conditions that presently exist on applicant’s authorized route between its terminal in Jacksonville and Greenland over U. S. highway No. 1, and compared the improved traffic conditions over the alternate route sought by the applicant.
*27The applicant further produced as a witness L. C. Weissinger, its employee for the past ten years. This witness testified that applicant serves both Englewood and Murdock in its property carrier operations and the entire territory in the Placida area, that a new road was being built between Placida and Eljobean, and that public convenience and necessity required that the applicant serve Placida as an off-route point.
At the beginning of the hearing Mr. Hill stated that Hunt Truck Line’s protest was directed only to that portion of the application wherein the applicant sought to serve in the Mulberry-Bartow-Fort Meade area. On this phase of the application the witness Weissinger testified that applicant had delivered some 18,000 pounds of freight to the Noralyn and Bonnie mines during the month of December 1952, and that applicant had served Noralyn for many years and the Bonnie mine since construction began at such point. The witness also testified as to distances from various points.
The witness Coles testified, as assistant secretary of the applicant, as to its operating rights in the area and disclosed operating authority between Mulberry and Bartow over state highway 60, between Bartow and Fort Meade over U. S. highway 17, between Fort Meade and Brewster over state highways and county roads, and between Brewster and Mulberry over state highways, and further, that the applicant is authorized to serve two miles either side of its authorized route by virtue of certificates issued by the Interstate Commerce Commission.
Before announcing that it had closed its case the applicant and the protestant agreed by stipulation through their respective counsel that the protestant, Hunt Truck Line, withdrew its objections to applicant serving a distance of two miles south of state highway 60 between Mulberry and Bartow and two miles west of U. S. highway 17 between Bartow and Fort Meade, and agreed that both Noralyn and Bonnie mines were within such two mile zone.
It is therefore ordered that the application of Tamiami Trail Tours, Inc. for extension of its certificate of public convenience and necessity no. 59 so as to authorize the transportation of freight in common carriage over the following routes: (1) between Jacksonville and Greenland over alternate U. S. highway no. 1 (via John E. Mathews bridge and state highways 10 and 115) as an alternate route, for operating convenience only, (2) between Englewood and Murdock via Placida, as an off-route point, over state highways 775, 776 and 771, and (8) all points and places lying two miles south of state highway 60 between Mulberry and Bartow, and all points and places lying two miles west of U. S. highway 17 between Bartow and Fort Meade, including Noralyn and Bonnie mines, be and the same is hereby granted.